DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed January 19, 2022. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prest et al. (US 20200057525 Al) in view of Probst  (US 20120106078 Al) discloses a six-sided glass enclosure defining an interior volume and comprising a first glass member and a second glass member. The first glass member defines at least a portion of a first major side of the six-sided glass enclosure, at least a portion of a peripheral side of the six-sided glass enclosure, a first region along the peripheral side and having a first thickness, and a second region along the peripheral side and having a second thickness different from the first thickness. The second glass member is attached to the first glass member and defines at least a portion of a second major side of the six-sided glass enclosure. The electronic device further includes a touchscreen display within the interior volume and positioned adjacent at least a portion of each of the six sides of the six-sided glass enclosure. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically  a first arched bridging member positioned between the first major surface and a right surface of the second major surface situated to a right side of the gap, and a second arched bridging member positioned between the first major surface and a left surface of the second major surface situated to a left side of the gap, with the first major surface and the second major surface physically separating the first arched bridging member and the second arched bridging member; and the unitary pre-formed fascia comprises a unitary pre-formed glass fascia with the second major surface being deformable to open the gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624